SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Election of First Governance, Risk and Compliance Officer Rio de Janeiro, January 13, 2015 – Petróleo Brasileiro S.A. – Petrobras announces that its Board of Directors, at a meeting held today, approved the appointment of Mr. João Adalberto Elek Junior for the position of Governance, Risk and Compliance Officer. As announced on November 25, 2014 the new Officer has the duty of ensuring process compliance and risk mitigation, including, fraud and corruption, therefore guaranteeing compliance with laws, norms, standards and regulations, including Comissão de Valores Mobiliários (Securities and Exchange Commission) of Brazil (CVM) and U.S. Securities and Exchange Commission (SEC) rules. The Board of Directors of Petrobras elected the new Officer from a list of three pre-selected Brazilian executives through a process conducted by a firm specialized in the recruitment and placement of executives, Korn Ferry, which sought well-known market professionals with proven expertise in the subject matter. The Governance, Risk and Compliance Officer will serve a three-year term, which may be renewable, and will only be removed if determined by the Board of Directors, with quorum including the vote of at least one Board Member elected by the minority or by the preferred shareholders. Note that, besides participating in the decision-making processes of the Executive Board of Petrobras, the Governance, Risk and Compliance Officer must provide prior favorable opinion as to the governance, risk management and procedural compliance of the materials that are submitted to this panel for discussion. Mr. João Adalberto Elek Junior will be one of the members to sit on the Special Committee that will serve as a reporting line to the internal independent investigations conducted by Trench, Rossi e Watanabe and Gibson, Dunn & Crutcher. The remaining members of the Special Committee include retired Supreme Court Justice Dr. Ellen Gracie Northfleet and Dr. Andreas Pohlmann, as announced on December 23, 2014. Petrobras will formalize the hiring of the new officer in the coming days. Mr. João Adalberto Elek Junior was the Chief Financial Officer at Fibria Celulose where he performed the duties of investor relations, control and risk management and finances. Prior to that, he was the Chief Financial and Investor Relations Officer at the telecommunications firm NET. He also held posts at the Executive and Financial Board at the U.S. firm AT&T in Brazil and Latin America, respectively. Mr. João Adalberto Elek Junior has also 20 years of experience in Citibank where he has held the position of Chief Financial Officer for retail. Mr. Elek has an undergraduate in electronic engineering from the Pontifical Catholic University of Rio de Janeiro, an MBA in Marketing Planning from COPPE-AD/UFRJ and a graduate degree in Mergers and Acquisitions from the Columbia Business School. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 13, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
